             Case 1:20-cv-02485-DLB Document 1 Filed 08/28/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

                                         :
Derek Sutton; and Simanco Staley,        :
                                         : Civil Action No.: ______
                     Plaintiffs,         :
        v.                               :
                                         :
Capital Link Management LLC; and DOES 1- : COMPLAINT
10, inclusive,                           :
                                         :
                     Defendants.         :
                                         :

                For this Complaint, the Plaintiffs, Derek Sutton and Simanco Staley, by

undersigned counsel, state as follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Derek Sutton (“Sutton”), is an adult individual residing in Fruitland,

Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      The Plaintiff Simanco Staley (“Staley”), is an adult individual residing in

Baltimore, Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        6.      Defendant, Capital Link Management LLC (“Capital”), is a New York business
             Case 1:20-cv-02485-DLB Document 1 Filed 08/28/20 Page 2 of 8



entity with an address of 100 Corporate Parkway, Suite 106, Amherst, New York 14226,

operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6).

        7.       Does 1-10 (the “Collectors”) are individual collectors employed by Capital and

whose identities are currently unknown to the Plaintiffs. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

        8.       Capital at all times acted by and through one or more of the Collectors.

                      ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

        9.       The Plaintiffs allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        10.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        11.      The Debt was purchased, assigned or transferred to Capital for collection, or

Capital was employed by the Creditor to collect the Debt.

        12.      The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. Capital Engages in Harassment and Abusive Tactics – Facts relevant to Derek

        Sutton

        13.      Within the last year, Capital began contacting Sutton in an attempt to collect the

Debt.

        14.      On or about March 31, 2020, Capital left two voicemail messages on Sutton’s

cellular telephone.
           Case 1:20-cv-02485-DLB Document 1 Filed 08/28/20 Page 3 of 8



       15.      In its messages, Capital failed to disclose that the calls were from a debt collector.

       16.      Capital stated that the calls were regarding a “breach of contract,” leading Sutton

to believe that legal action had been taken when it had not.

       17.      Capital’s actions caused Sutton a great deal of confusion and frustration.

   C. Capital Engages in Harassment and Abusive Tactics – Facts relevant to Simanco

       Staley

       18.      In mid February 2020, Capital began calling Staley’s work phone in an attempt to

collect the Debt

       19.      Staley informed Capital that she was not allowed to receive personal calls at work

and asked Capital to stop calling her place of employment.

       20.      Nevertheless, Capital continued placing collection calls to Staley’s work phone,

causing frustration and distress to Staley.

       21.      In addition, Capital called Staley's cell phone and left voicemail messages.

       22.      In its voicemail messages, Capital failed to identify itself by name and further

failed to disclose that the call was from a debt collector.

       23.      Capital’s actions caused Staley a significant amount of confusion and anxiety.

   D. Plaintiffs Suffered Actual Damages

       24.      The Plaintiffs have suffered and continue to suffer actual damages as a result of

the Defendants’ unlawful conduct.

       25.      As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiffs suffered and continue to suffer from humiliation, anger, fear, frustration and

embarrassment.
          Case 1:20-cv-02485-DLB Document 1 Filed 08/28/20 Page 4 of 8



                                   COUNT I
                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                             AS TO DEREK SUTTON

        26.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        27.    The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        28.    The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        29.    The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

        30.    The Defendants’ conduct violated 15 U.S.C. § 1692e(11) in that Defendants failed

to inform the consumer that the communication was an attempt to collect a debt.

        31.    The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

        32.    The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

        33.    The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                  COUNT II
                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                           AS TO SIMANCO STALEY

        34.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
           Case 1:20-cv-02485-DLB Document 1 Filed 08/28/20 Page 5 of 8



        35.    The Defendants’ conduct violated 15 U.S.C. § 1692c(a)(1) in that Defendants

contacted the Plaintiff at a place and during a time known to be inconvenient for the Plaintiff.

        36.    The Defendants’ conduct violated 15 U.S.C. § 1692c(a)(3) in that Defendants

contacted the Plaintiff at her place of employment, knowing that the Plaintiff’s employer

prohibited such communications.

        37.    The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        38.    The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants

caused a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the

intent to annoy and harass.

        39.    The Defendants’ conduct violated 15 U.S.C. § 1692d(6) in that Defendants placed

calls to the Plaintiff without disclosing the identity of the debt collection agency.

        40.    The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        41.    The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

        42.    The Defendants’ conduct violated 15 U.S.C. § 1692e(11) in that Defendants failed

to inform the consumer that the communication was an attempt to collect a debt.

        43.    The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair and unconscionable means to collect a debt.

        44.    The foregoing acts and omissions of the Defendant constitute numerous and
          Case 1:20-cv-02485-DLB Document 1 Filed 08/28/20 Page 6 of 8



multiple violations of the FDCPA, including every one of the above-cited provisions.

       45.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                              COUNT III
     VIOLATIONS OF THE MARYLAND CONSUMER DEBT COLLECTION ACT
                   MD. CODE COMM. LAW § 14-201, et seq.
                         AS TO DEREK SUTTON

       46.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       47.     The Defendants are each individually a “collector” as defined under MD. Code

Comm. Law § 14-201(b).

       48.     The debt is a “consumer transaction” as defined under MD. Code Comm. Law

§ 14-201(c).

       49.     The Defendants repeatedly contacted the Plaintiff with the intent to harass or

abuse, in violation of MD. Code Comm. Law § 14-202(6).

       50.     The Plaintiff is entitled to damages proximately caused by the Defendants’

violations.

                               COUNT IV
     VIOLATIONS OF THE MARYLAND CONSUMER DEBT COLLECTION ACT
                   MD. CODE COMM. LAW § 14-201, et seq.
                        AS TO SIMANCO STALEY

       51.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       52.     The Defendants are each individually a “collector” as defined under MD. Code

Comm. Law § 14-201(b).

       53.     The debt is a “consumer transaction” as defined under MD. Code Comm. Law

§ 14-201(c).
          Case 1:20-cv-02485-DLB Document 1 Filed 08/28/20 Page 7 of 8



       54.    The Defendants repeatedly contacted the Plaintiff with the intent to harass or

abuse, in violation of MD. Code Comm. Law § 14-202(6).

       55.    The Plaintiff is entitled to damages proximately caused by the Defendants’

violations.

                                   PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                 1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                 2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                     against the Defendants;

                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                     § 1692k(a)(3) against the Defendants;

                 4. Actual damages pursuant to MD. Code Comm. Law § 14-203;

                 5. Actual damages pursuant to MD. Ann. Code. Bus. Reg. § 7-401(b);

                 6. Actual damages from the Defendants for the all damages suffered as a result

                     of the intentional, reckless, and/or negligent FDCPA violations in an amount

                     to be determined at trial for the Plaintiff; and

                 7. Such other and further relief as may be just and proper.
         Case 1:20-cv-02485-DLB Document 1 Filed 08/28/20 Page 8 of 8



                    TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: August 28, 2020

                                    Respectfully submitted,

                                    By     /s/ Sergei Lemberg
                                    Sergei Lemberg, Esq.
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    ATTORNEYS FOR PLAINTIFFS
